PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                  No. 11-4120
                 _____________

         UNITED STATES OF AMERICA

                       v.

             COLBERT THOMPSON,
                               Appellant
               _______________

                 APPEAL FROM THE
       UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
            (D.C. Crim. Action No. 02-140)
    District Judge: Honorable Sean J. McLaughlin
                  _______________

              Argued April 26, 2012
               _______________
Before: GREENAWAY, JR., ROTH, and TASHIMA, *
Circuit Judges.

               (Opinion Filed: June 19, 2012)


Lisa B. Freeland, Federal Public Defender (argued)
Renee D. Pietropaolo, Assistant Federal Public Defender
1500 Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222
Counsel for Appellant

Rebecca Ross Haywood, Assistant U.S. Attorney (argued)
David J. Hickton, United States Attorney
700 Grant Street, Suite 4000
Pittsburgh, PA 15219
Counsel for Appellee

                      _______________

                         OPINION
                     ________________


TASHIMA, Circuit Judge.

       *
        Honorable A. Wallace Tashima, Circuit Judge,
United States Court of Appeals for the Ninth Circuit, sitting
by designation.




                               2
       Colbert Thompson pled guilty to distribution of fewer
than five grams of crack cocaine, but his sentencing range was
ultimately calculated based on his classification as a career
offender. After the United States Sentencing Commission
issued a retroactive amendment to the Sentencing Guidelines
that lowered the base offense levels for crack cocaine offenses,
Thompson moved to reduce his sentence pursuant to 18 U.S.C.
§ 3582(c)(2). He conceded, however, that United States v.
Mateo, 560 F.3d 152 (3d Cir. 2009), foreclosed his argument,
and the District Court denied the motion. On appeal, Thompson
requests that the panel reconsider Mateo in light of Freeman v.
United States, 131 S. Ct. 2685 (2011). We conclude that Mateo
remains good law and therefore will affirm.

                               I

       In 2002, Thompson was indicted on two counts, and pled
guilty to one, of distributing fewer than five grams of crack
cocaine in violation of 21 U.S.C. § 841(a)(1). Because
Thompson had two prior felony convictions, he qualified for
treatment as a career offender under the Guidelines. See U.S.
Sentencing Guidelines Manual (“U.S.S.G.”) § 4B1.1 (2002). 1




       1
                The Presentence Investigation Report (“PSR”)
used the 2002 edition of the Guidelines Manual B the version in
effect at the time of Thompson’s conviction B to calculate
Thompson’s Guidelines range. Except where noted otherwise,
that is the edition used in this opinion.




                               3
        This was consequential. The Guideline for career
offenders has its own sentencing ranges, with offense levels
determined by reference to the statutory maximum sentences
authorized for various offenses of conviction. See id. If the
career offender offense level “is greater than the offense level
otherwise applicable, the offense level from the [career
offender] table . . . shall apply.” Id. § 4B1.1(b). In Thompson’s
case, the career offender offense level was much greater than the
offense level “otherwise applicable” B that is, the offense level
for distribution of fewer than five grams of crack cocaine. As
calculated by the Probation Office in its PSR, Thompson’s crack
cocaine offense yielded a base offense level of 20, see id.
§ 2D1.1(a)(3), (c)(10); his career offender offense level was 32,
see id. § 4B1.1(b)(3) (listing an offense level of 32 for offenses
with a statutory maximum of 20 years’ imprisonment); 21
U.S.C. § 841(b)(1)(C) (providing for a 20-year maximum for the
crack cocaine offense to which Thompson pled guilty). Thus, in
effect, Thompson’s career offender offense level made his crack
cocaine base offense level irrelevant.

       The career offender designation altered Thompson’s
Guidelines range in another respect, too. According to the PSR,
Thompson’s prior criminal convictions resulted in a criminal
history score of 12 and a criminal history category of V. See
U.S.S.G. ch. 5, pt. A (sentencing table). But, as a career
offender, Thompson was assigned a criminal history category of
VI. See id. § 4B1.1(b) (mandating a criminal history category of
VI for career criminals).

       Based on a total offense level of 29 2 and a criminal

       2
         Thompson’s base offense level of 32 was reduced by
three levels to reflect his acceptance of responsibility. See




                                4
history category of VI, Thompson’s Guidelines range was
determined to be 151 to 188 months’ imprisonment. See id. ch.
5, pt. A (sentencing table). Had Thompson not been classified
as a career offender, his Guidelines range would have been 46 to
57 months. See id.

      At sentencing, Thompson’s counsel requested a
downward departure on the ground that the career offender
designation over-represented his prior record. The District
Court denied that request and sentenced Thompson to 151
months in prison, the bottom of the career offender range.
Thompson appealed. This Court affirmed the District Court’s
designation of Thompson as a career criminal and otherwise
dismissed the appeal. United States v. Thompson, 88 F. App’x
480 (3d Cir. 2004).

        In 2008, the Sentencing Commission retroactively
reduced the base offense levels for crack cocaine offenses. See
U.S.S.G. app. C, amend. 706 (Nov. 2010) (effective Nov. 1,
2007) (adjusting Guidelines); id. amend. 713 (effective Mar. 3,
2008) (making Amendment 706 retroactive). The following
year, in Mateo, we considered whether a crack cocaine offender
sentenced as a career offender was eligible for a sentence
reduction based on the recent Guidelines amendment to crack
cocaine offense levels. We concluded that he was not. Mateo,
560 F.3d at 156. To be eligible for a reduction in sentence
pursuant to § 3582(c)(2), a defendant must have “been
sentenced to a term of imprisonment based on a sentencing
range that has subsequently been lowered by the Sentencing
Commission . . . .” 18 U.S.C. § 3582(c)(2). That means, we


U.S.S.G. § 3E1.1(a).




                               5
said, that a § 3582(c)(2) reduction is available only if the
Guidelines amendment has “the effect of lowering the
sentencing range actually used at sentencing.” Mateo, 560 F.3d
at 155 (internal quotation marks omitted) (emphasis added).
The crack cocaine amendment had no effect on Mateo’s
sentencing range: it altered the calculation of the base offense
level for his crack cocaine offense, but not the calculation of the
career offender Guidelines range actually used to compute his
Guidelines sentence. Accordingly, we held that § 3582(c)(2)
relief was unavailable to Mateo. Id. at 156.

       In 2011, the Supreme Court decided Freeman, a case
concerning the availability of § 3582(c)(2) relief based on the
crack cocaine amendment to the Guidelines. After Freeman
was decided, Thompson filed a motion to reduce his sentence
under § 3582(c)(2). He conceded that Mateo foreclosed his
motion, but argued that Mateo should be revisited in light of
Freeman. Bound by Mateo, the District Court denied
Thompson’s motion. This timely appeal followed.

                                II

       The District Court had jurisdiction pursuant to 18 U.S.C.
§ 3231, and we have appellate jurisdiction under 28 U.S.C.
§ 1291. The single issue in this case B whether, given Freeman,
we should overrule Mateo B is a question of law over which we
exercise plenary review. United States v. Flemming, 617 F.3d
252, 257 (3d Cir. 2010).

                               III

       Thompson concedes that Mateo controls this case. As in
Mateo, Thompson was convicted of a crack cocaine offense; as
there, Thompson’s sentencing range was ultimately calculated




                                6
based on his status as a career offender rather than as a crack
cocaine offender. Thompson asks us to reconsider Mateo
because, he contends, both the plurality and concurring opinions
in Freeman “called Mateo’s narrow interpretation of the
statutory meaning of ‘based on’ into question.” We do not
agree.

       In Freeman, the defendant had entered a guilty plea
pursuant to a plea agreement under Federal Rule of Criminal
Procedure 11(c)(1)(C). Freeman, 131 S. Ct. at 2691. Such an
agreement allows the parties to bind the district court to a
pre-agreed sentence if the court accepts the plea. See Fed. R.
Crim. P. 11(c)(1)(C) (a sentence or sentencing range
“recommendation or request [under this provision] binds the
court once the court accepts the plea agreement”). The question
in Freeman was whether a sentence imposed pursuant to a Rule
11(c)(1)(C) plea agreement can be “based on” a sentencing
range within the meaning of § 3582(c)(2). Freeman, 131 S. Ct.
at 2691.

       The question divided the Court. Justice Kennedy, writing
for four Justices, delivered the judgment of the Court that a
defendant can be eligible for such relief. Id. at 2690 (Kennedy,
J.). But the plurality’s rationale differed markedly from that of
Justice Sotomayor, who concurred in the judgment and supplied
the necessary fifth vote. See id. at 2695 (Sotomayor, J.,
concurring). Justice Kennedy wrote that a sentence imposed
pursuant to a binding Rule 11(c)(1)(C) agreement is still “based
on” a Guidelines sentencing range, as long as “the sentencing
range in question was a relevant part of the analytic framework
the judge used to determine the sentence or to approve the
agreement.” Id. at 2692-93 (Kennedy, J.). Even in the context
of a Rule 11(c)(1)(C) agreement, the defendant’s Guidelines




                               7
range matters: it informs the judge’s “decision to accept the
plea,” a decision that entails “impos[ing] the recommended
sentence.” Id. at 2690; see id. at 2692 (stating that the relevant
Guidelines policy statement “forbids the district judge to accept
an 11(c)(1)(C) agreement without first evaluating the
recommended sentence in light of the defendant’s applicable
sentencing range”). Justice Kennedy concluded that “the district
court has authority to entertain § 3582(c)(2) motions when
sentences are imposed in light of the Guidelines, even if the
defendant enters into an 11(c)(1)(C) agreement.” Id. at 2693.

        Justice Sotomayor took a different approach. In her
view, “the term of imprisonment imposed by a district court
pursuant to an agreement authorized by Federal Rule of
Criminal Procedure 11(c)(1)(C) . . . is ‘based on’ the agreement
itself, not on the judge’s calculation of the Sentencing
Guidelines.” Id. at 2695 (Sotomayor, J., concurring). But she
identified two exceptions: (1) where the plea agreement itself
“call[s] for the defendant to be sentenced within a particular
Guidelines sentencing range,” or (2) where it makes clear that
“the basis for the specified term is a Guidelines sentencing range
applicable to the offense to which the defendant pleaded guilty.”
 Id. at 2697. Because Freeman’s plea agreement clearly stated
that his sentence would be “determined pursuant to the
Sentencing Guidelines,” and recommended a sentence that was
“evident[ly]” based on the figure at the bottom end of Freeman’s
Guidelines range, his plea agreement satisfied an exception to
Justice Sotomayor’s general rule. Id. at 2699-2700. She
therefore concurred in the judgment. Id.




                                8
                               IV

        As a three-judge panel we are, of course, obliged to
follow prior decisions of our Court, except “when the prior
decision conflicts with a Supreme Court decision.” United
States v. Tann, 577 F.3d 533, 541 (3d Cir. 2009). To determine
whether Mateo conflicts with Freeman in any respect, we must
first decide which opinion in Freeman controls.

        In a splintered Supreme Court decision where “no single
rationale explaining the result enjoys the assent of five Justices,
the holding of the Court may be viewed as that position taken by
those Members who concurred in the judgments on the
narrowest grounds.” Marks v. United States, 430 U.S. 188, 193
(1977) (internal quotation marks and citations omitted). The
standard established in Marks is designed “to promote
predictability in the law by ensuring lower court adherence to
Supreme Court precedent.” Jackson v. Danberg, 594 F.3d 210,
220 (3d Cir. 2010) (internal quotation marks omitted). Its
objective is “that, whenever possible, there be a single legal
standard for the lower courts to apply in similar cases and that
this standard, when properly applied, produce results with which
a majority of the Justices in the case articulating the standard
would agree.” Id. (internal quotation marks omitted). Even so,
Marks applies only “where one opinion can be meaningfully
regarded as ‘narrower’ than another and can represent a
common denominator of the Court’s reasoning.” Berwind Corp.
v. Comm’r of Soc. Sec., 307 F.3d 222, 234 (3d Cir. 2002)
(internal quotation marks and citation omitted).




                                9
        Applying these principles, in Jackson, we concluded that
“the Marks framework applies where one opinion is clearly
‘narrower’ than another, that is, where one opinion would
always lead to the same result that a broader opinion would
reach.” Jackson, 594 F.3d at 222. Justice Sotomayor’s
concurrence in Freeman conforms to that description. “[T]he
[Freeman] plurality would surely agree that in every case in
which a defendant’s [Rule 11(c)(1)(C)] plea agreement satisfies
the criteria for Justice Sotomayor’s exception by expressly using
a Guidelines sentencing range applicable to the charged offense
to establish the term of imprisonment, the sentencing judge’s
decision to accept that sentence is based on the guidelines.”
United States v. Rivera-Martinez, 665 F.3d 344, 348 (1st Cir.
2011) (internal citation, quotation marks, and alterations
omitted). The converse, however, is not true; sentences imposed
pursuant to Rule 11(c)(1)(C) plea agreements will frequently be
eligible for § 3582(c)(2) sentence reductions under Justice
Kennedy’s framework, but ineligible for reductions under
Justice Sotomayor’s.

        We therefore conclude, as has every other circuit to
consider the question, that, because Justice Sotomayor’s opinion
is narrower than Justice Kennedy’s, it expresses the holding of
the Court. See United States v. Austin, 676 F.3d 924, 926 (9th
Cir. 2012); Rivera-Martinez, 665 F.3d at 345; United States v.
Brown, 653 F.3d 337, 340 n.1 (4th Cir. 2011); United States v.
Smith, 658 F.3d 608, 611 (6th Cir. 2011); United States v. White,
429 F. App’x 43, 47 (2d Cir. 2011) (unpublished).




                               10
                               V

       Having decided that Justice Sotomayor’s concurrence is
the opinion that binds us, we have little difficulty concluding
that Mateo’s interpretation and application of § 3582(c)(2) is
consistent with it. Section 3582(c)(2) authorizes a sentence
reduction if the defendant was sentenced “based on a sentencing
range that has subsequently been lowered by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(2). In her concurrence,
Justice Sotomayor parsed this rule into two parts: first, the
sentence must be “based on” a Guidelines range; second, a
Guidelines amendment must have the “effect of lowering” that
Guidelines range. See Freeman, 131 S. Ct. at 2700 (Sotomayor,
J., concurring) (internal quotation marks omitted).

       Thompson argues that Freeman’s and Mateo’s analyses
of the first part cannot be squared. We disagree; the two
decisions simply addressed different questions about that
condition for relief. Freeman dealt with one interpretive
question: whether a sentence imposed pursuant to a Rule
11(c)(1)(C) plea agreement can be “based on” a sentencing
range at all. See id. Mateo addressed another: whether a
sentence can be “based on” a sentencing range other than the
range actually used at sentencing.

        In evaluating this question in Mateo, we examined the
phrase “based on a sentencing range” in its context. See Mateo,
560 F.3d at 155. We decided that “the term ‘sentencing range’
clearly contemplates the end result of the overall guideline
calculus, not the series of tentative results reached at various
interim steps in the performance of that calculus.” Id. (quoting
United States v. Caraballo, 552 F.3d 6, 10 (1st Cir. 2008)
(alterations omitted)). Therefore the salient sentencing range
was the one “actually used at sentencing.” Id. (internal




                              11
quotation marks omitted). To meet the first condition of
§ 3582(c)(2), a defendant’s sentence must be based on the
actual, calculated Guidelines range upon which the district court
relied at sentencing. 3

       Our reading of § 3582(c)(2) in Mateo is fully consistent
with Justice Sotomayor’s understanding that a sentence “based
on” a Guidelines sentencing range is one where the “range
serves as the basis or foundation for the term of imprisonment.”
 See Freeman, 131 S. Ct. at 2695 (Sotomayor, J., concurring).
Justice Sotomayor did not suggest that more than one Guidelines
range could serve as the “basis or foundation” of the sentence,
and the range that fits her definition best is the one at the end of
the court’s Guidelines calculation, not one of its “tentative
results” along the way. 4

       3
          Thompson’s counsel asserted at oral argument that
Mateo conflated its analysis of the two conditions. That is not
so. We did say in Mateo that, “pursuant to the statute, if an
amended guideline does not have the effect of lowering the
sentencing range actually used at sentencing, the defendant’s
sentence was not based on that range within the intendment of
the statute.” Mateo, 560 F.3d at 155 (internal quotation marks
omitted). But all we meant by this was the rather obvious
proposition that, if an amendment does not lower the Guidelines
range used at sentencing, the sentence cannot have been based
on a “sentencing range that has subsequently been lowered by
the Sentencing Commission.” Thompson’s real objection is to
Mateo’s defining the term “sentencing range” as “the end result
of the overall guideline calculus.” Freeman does not call that
definition into doubt.
       4
           In a Rule 28(j) letter submitted after oral argument,




                                12
       In sum, Justice Sotomayor’s opinion provides no reason
to overrule Mateo. Mateo therefore remains binding on this
panel, and it requires that we affirm the District Court’s denial
of § 3582(c)(2) relief. 5



Thompson contends that the recently-decided case of United
States v. Jackson, 2012 WL 1592624 (6th Cir. May 8, 2012),
supports his contention that Freeman should be read as
overruling Mateo. In Jackson, the Sixth Circuit held that a
sentence can be “based on” more than one guidelines sentencing
range. In that case the District Court departed downward from
the career offender range and further commented that the
disparity between crack cocaine and powder cocaine offense
levels was “untenable” and “really doesn’t have any empirical
support,” id. at *2, and “reveal[ed] that Jackson’s sentence was
plainly ‘based on,’ at least in part, the crack guidelines,” id. at
*3. Assuming without deciding that Jackson was correctly
decided, it has no bearing on this case. Here, there was no
downward departure B nothing to signal that the District Court
had imposed a sentence based on anything other than the
applicable career offender sentencing range.
       5
         Thompson also relies on Justice Kennedy’s plurality
opinion, as well as on Justice Sotomayor’s concurrence. But
even if the plurality opinion controlled, Thompson would not
prevail. Justice Kennedy said that “§ 3582(c)(2) modification
proceedings” should be available “to whatever extent the
sentencing range in question was a relevant part of the analytic
framework the judge used to determine the sentence or to
approve the agreement,” but he recognized that the sentencing
range was “relevant” only if it had an effect on the sentence.
Freeman, 131 S. Ct. at 2692-93; id. at 2692 (stating that the




                                13
point of § 3582(c)(2) is to “isolate whatever marginal effect the
since-rejected Guidelines range had on the defendant’s
sentence”). Here, the crack cocaine Guidelines range had no
effect on Thompson’s sentence. The calculation of Thompson’s
range may have begun with the relevant crack cocaine offense
level, but that preliminary step lost all significance once
Thompson was designated as a career offender and the career
offender base offense level was applied. Where the starting
point of the sentencing analysis leads to a dead end, it might in
some semantic sense be a “part” of the analytic framework used
to determine the sentence, but it is not a relevant part.

        Thompson argues that 18 U.S.C. § 3553(a)(4)(A) made
the crack cocaine base offense level relevant, by requiring the
sentencing judge to consider the Guidelines range which would
have applied had Thompson not been a career offender. We
disagree. Section 3553(a)(4)(A) does nothing more than instruct
the sentencing judge to consider the calculated Guidelines range
for that defendant B which was arrived at here without reference
to the crack cocaine base offense level. See United States v.
Ausburn, 502 F.3d 313, 327 n.27 (3d Cir. 2007) (describing
§ 3553(a)(4) as requiring the sentencing judge to consider the
“applicable sentencing range”); see also 18 U.S.C. § 3553(b)(1)
(“the court shall impose a sentence of the kind, and within the
range, referred to in subsection (a)(4) unless” it finds that certain
circumstances warrant departure from it).




                                 14
                       CONCLUSION

       For the foregoing reasons, we will affirm the order of the
District Court denying Thompson’s motion for a reduction of
sentence pursuant to 18 U.S.C. § 3582(c)(2).




                               15